Citation Nr: 0720799	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  05-34 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for heart disease.

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for systolic ejection 
murmur.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse

ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Army 
from December 1964 to January 1966 and from April 1969 to 
June 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

Procedural history

In September 1970 the RO denied the veteran's claim of 
entitlement to service connection for heart disease.  
Additionally, the RO denied the veteran's claim of 
entitlement to service connection for a systolic ejection 
murmur.  A letter was sent on October 1, 1970 informing the 
veteran of these decisions and of his appeal rights; he did 
not initiate an appeal. 

In March 2004, the veteran requested the RO reopen his claims 
of entitlement to service connection for heart disease and a 
systolic ejection murmur.  In a December 2004 rating 
decision, the RO determined that new and material evidence 
had not been submitted and the veteran's previously-denied 
claims would not be reopened.  The veteran timely perfected 
an appeal as to these issues.  

In a September 2005 statement of the case (SOC), a Decision 
Review Officer (DRO) reopened both issues currently on 
appeal.  The DRO denied the veteran's claims on the merits.



The veteran testified at a personal hearing held by means of 
teleconferencing equipment which was chaired by the 
undersigned Veterans Law Judge (VLJ) in March 2007.  A 
transcript of the hearing has been associated with the 
veteran's VA claims folder.


FINDINGS OF FACT

1.  The evidence received since the RO's September 1970 
rating decision is not so significant that it must be 
considered in order to decide fairly the merits of the 
veteran's claim of entitlement to service connection for 
heart disease. 

2.  The evidence received since the RO's September 1970 
rating decision is not so significant that it must be 
considered in order to decide fairly the merits of the 
veteran's claim of entitlement to service connection for 
systolic ejection murmur. 


CONCLUSIONS OF LAW

1. The RO's September 1970 rating decision, wherein service 
connection for heart disease and systolic ejection murmur 
were denied, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2006).

2.  The evidence received since the September 1970 rating 
decision, with regard to the claim of entitlement to service 
connection for heart disease, is not new and material, and 
the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).

3.  The evidence received since the September 1970 rating 
decision, with regard to the claim of entitlement to service 
connection for systolic ejection murmur, is not new and 
material, and the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for heart disease 
and systolic ejection murmur.  Implicit in his presentation 
is the contention that he has submitted new and material 
evidence that is sufficient to reopen these two claims, which 
were finally denied by the RO in September 1970.

Notwithstanding the fact that the DRO reopened both claims, 
the Board must still first examine whether the evidence 
warrants reopening the veteran's claims.  This is significant 
to the Board because the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claims on their merits.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
The United States Court of Appeals for the Federal Circuit 
has held that if service connection for a claimed disability 
has been previously denied and that decision became final, 
the Board does not have jurisdiction to review the claim on a 
de novo basis in the absence of a finding that new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  Thereafter, the Board will discuss the 
issues on appeal.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

With respect to the issue of whether new and material 
evidence has been received which is sufficient to reopen the 
previously-denied claims of entitlement to service connection 
for heart disease or systolic ejection murmur, the VCAA is 
applicable to the extent indicated immediately below.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

In addition, in the recently decided case Kent v. Nicholson, 
20 Vet. App. 1 (2006), the United States Court of Appeals for 
Veterans Claims (the Court) specifically addressed VCAA 
notice requirements in the context of a veteran's request to 
reopen a previously and finally denied claim.  The Court 
found that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim, and must 
provide notice that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were not found in the 
previous denial.  

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  As will be discussed in greater detail 
below, the veteran has been amply apprised of what was 
required to establish his claim of entitlement to service 
connection.  Moreover, an October 2004 letter from the RO 
specifically apprised the veteran as to what constitutes new 
and material evidence.  

The October 2004 VCAA letter informed the veteran that his 
previous claims for entitlement to service connection for 
heart disease and systolic ejection murmur were denied and 
that those decisions were final.  He was informed that in 
order for VA to reconsider these issues, he must submit "new 
and material evidence."  Specifically, he was advised that 
new evidence consists of evidence in existence that has been 
"submitted to the VA for the first time."  Material 
evidence was explained as "additional existing evidence" 
that pertains "to the reason your claim was previously 
denied."  The October 2004 VCAA letter further informed the 
veteran that "new and material evidence must raise a 
reasonable possibility of substantiating your claim.  The 
evidence cannot simply be repetitive or cumulative of the 
evidence we had when we previously denied your claim."  The 
Board notes that this language complies with the recent 
holding of the Court in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  See also 38 C.F.R. § 3.156 (2006).

Further, in the October 2004 VCAA letter, the veteran was 
informed that to establish entitlement to service connection, 
the evidence must show:

1.  An injury in military service, or a disease 
that began in or was made worse during military 
service, or an event in service causing injury or 
disease.

2.  A current physical or mental disability. 

3.  A relationship between your current disability 
and an injury, disease, or event in military 
service.

As will be discussed in greater detail below, the veteran was 
previously denied service connection for heart disease 
because the medical evidence of record failed to show a 
diagnosis of heart disease during service.  The veteran's 
claim of entitlement to service connection for systolic 
ejection murmur was denied based on a lack of evidence 
showing a current disability.  By informing the veteran of 
the need to submit evidence of "a current physical or mental 
disability" and "an injury in military service, or a 
disease that began in or was made worse during military 
service, or an event in service causing injury or disease", 
the October 2004 VCAA letter specifically advised the veteran 
to provide information to fill the prior gaps in the record.  
See Kent, supra.

The veteran was informed by the October 2004 VCAA letter that 
VA would obtain relevant Federal government records, 
including medical records from the military, from VA 
hospitals (including private facilities were VA authorized 
treatment) and records from other federal agencies such as 
the Social Security Administration.  The October 2004 letter 
informed the veteran that it was still his responsibility to 
furnish to, or inform VA of the existence of, any evidence 
pertinent to his claim which was not in the possession of a 
Federal agency.  See the October 2004 VCAA letter.

The VCAA letter informed the veteran: "If there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  In essence, the veteran was asked to "give us 
everything you've got", in compliance with 38 C.F.R. 
§ 3.159(b)(1).  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a February 2007 letter which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to effective date, the February 2007 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

Accordingly, the veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  

In any event , because the two claims were denied by the RO, 
and are being denied by the Board, the degree of disability 
and effective date remain moot.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2006).

However, the VCAA appears to have left intact the requirement 
that an appellant must first present new and material 
evidence in order to reopen a previously and finally denied 
claim under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim.  It is specifically noted 
that nothing in the VCAA shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
noted in the Introduction, the veteran and his representative 
appeared before the undersigned VLJ and presented personal 
testimony in support of his claim by means of video 
teleconferencing equipment in March 2007.  

Accordingly, the Board will proceed to a decision.  

Pertinent law and regulations

Service connection - In general

A disability may be service connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

For certain chronic disorders, including heart disease, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final. 
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2006).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in March 2004, the claim will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2006).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for heart disease. 

As indicated above, before the Board can evaluate the merits 
of a previously denied claim, it must first determine whether 
the claimant has submitted new and material evidence with 
respect to that claim after the last final denial.  This is 
true even in cases such as this, where the RO has reopened 
the claim and denied it on the merits.  See Barnett and 
Jackson, supra.  In this case, as has been discussed in the 
Introduction, the last final denial as to the issue of 
entitlement to service connection for heart disease is the 
unappealed September 1970 RO decision. 



Factual background

At the time of the unappealed September 1970 RO decision, the 
evidence of record included the veteran's service medical 
records, which did not indicate the presence of a heart 
condition, as well as the report of an August 1970 VA 
examination, which found no evidence of cardiovascular 
disease. 

The September 1970 RO decision denied service connection for 
heart disease based on the lack of medical evidence 
establishing a current disability, a lack of evidence 
indicating a heart condition was incurred or aggravated by 
service and (by implication) a lack of evidence establishing 
a medical nexus.  The veteran was informed of that decision 
and of his appeal rights in a letter from the RO dated 
October 1, 1970.  He did not initiate an appeal.  

Additional evidence submitted since the September 1970 RO 
decision will be analyzed below.

Analysis

The RO's September 1970 rating decision is final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 
(2006).  As explained above, the veteran's claim for service 
connection for heart disease may only be reopened if he 
submits new and material evidence.  See 38 U.S.C.A. § 5108; 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Therefore, the Board's inquiry will be directed to the 
question of whether any additionally received (i.e., after 
September 1970) evidence bears directly and substantially 
upon the specific matters under consideration.  

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.  In this case, 
the veteran's claim had been previously denied in 1970 
because all three elements were missing. 

The evidence associated with the veteran's claims file since 
September 1970, as it pertains to the veteran's claim of 
service connection for heart disease, includes private 
treatment records that document a July 1998 myocardial 
infarction and subsequent coronary stenting.  Also of record 
are VA outpatient treatment records that describe 
intermittent subsequent treatment for the veteran's heart 
condition.   

The VA medical treatment records, along with private medical 
treatment records provide a diagnosis of coronary heart 
disease and hypertensive heart disease.  
This evidence is both new and material since it was not 
before the RO during the September 1970 decision and it 
establishes a previously unsubstantiated element of the 
veteran's claim, namely, the existence of a current 
disability.  

As noted previously, there must be new and material evidence 
as to each and every aspect of the claim that was lacking at 
the time of the last final denial in order for there to be 
new and material evidence to reopen the claim.  See Evans, 
supra.

With respect to the previously unestablished Hickson elements 
(2) and (3), the veteran has not submitted any new evidence 
that establishes that his hypertension developed during 
service or within one year thereafter.  Additionally, the 
record is devoid of any evidence establishing a relationship 
between the veteran's military service and his current heart 
disease.  As such, these elements remain lacking and the 
veteran's claim may not be reopened.  

Of particular interest is the July 1998 hospital record, 
discussed above, which is the initial documentation of heart 
disease.  That medical record states: "This is a 52 year old 
black male with no previous cardiac history who suddenly 
complained of substernal pressure-like chest pain and was 
admitted to Clearfield Hospital."  This medical evidence 
merely substantiates the fact that the veteran's heart 
disease did not occur in service or within the one year 
presumptive period thereafter.  This hospital  record, 
although new and material evidence as to the element of 
current disability, cannot be considered to be new and 
material as to the other two elements. See Villalobos v. 
Principi, 3 Vet. App. 450 (1992) [evidence that is 
unfavorable to a claimant is not new and material]. 

The record since 1970 includes the veteran's repeated 
contentions to the effect that he had heart disease in 
service.  Such contention was contained in his initial claim 
for VA benefits which was filed in June 1970, and it was 
considered and rejected by the RO at that time in light of 
the pertinently negative service medical records. 
The veteran's repeated contentions are therefore not new.  
See Reid v. Derwinski,
 2 Vet. App. 312, 315 (1992).  

There has been added to the record no new evidence as to the 
element of in-service disease or injury, and the claim may 
not be reopened on that basis alone.  See Evans v. Brown, 9 
Vet. App. 273 (1996) [there must be new and material evidence 
as to each and every aspect of the claim that was lacking at 
the time of the last final denial in order for there to be 
new and material evidence to reopen the claim].

Furthermore, there has been added to the record no medical 
evidence of a nexus between the veteran's military service 
injury and the current cardiovascular condition. To the 
extent that the veteran has once again opined that there is a 
connection between his military service and the elevated 
diaphragm, such is duplicative of his contention in 1970.  
Moreover, it is now well established that lay persons without 
medical training, such as the veteran, are not qualified to 
render medical opinions regarding the etiology of disorders 
and disabilities.  In Moray v. Brown, 5 Vet. App. 211, 214 
(1993), the Court specifically stated that lay persons are 
not competent to offer medical opinions and that such 
evidence does not provide a basis on which to reopen a claim 
for service connection.  In Routen v. Brown, 
10 Vet. App. 183, 186, (1997), the Court again noted that 
"[l]ay assertions of medical causation cannot suffice to 
reopen a claim under 38 U.S.C. 5108."

In sum, the evidence associated with the veteran's claims 
file since October 1970, with regard to heart disease, is not 
new and material, and is not so significant that it must be 
considered in order to decide fairly the merits of the claim.  
The evidence does not serve to reopen the veteran's claim of 
entitlement to service connection, and the benefit sought on 
appeal remains denied.  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000), [a veteran seeking disability benefits 
must establish a connection between the veteran's service and 
the claimed disability]. 

2. Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for systolic ejection 
murmur.

Factual background

At the time of the September 1970 RO decision, the veteran's 
service medical records contained a diagnosis of a systolic 
ejection murmur.  A VA examination conducted in August 1970 
did not reveal the presence of a murmur.  

In the September 1970 RO decision, the veteran's claim of 
entitlement to service connection for systolic ejection 
murmur was denied based on a lack of a current disability.  
The veteran was informed of that decision and of his appeal 
rights in a letter from the RO dated October 1, 1970.  He did 
not appeal.  

Additional evidence received since the September 1970 
decision will be referred to below.

Analysis

The veteran's claim was previously denied based on the 
absence of medical evidence establishing Hickson elements (1) 
and (3), current disability and medical nexus.  

The evidence associated with the veteran's claims folder 
since the September 1970 decision includes medical reports 
from and VA medical records.  

During a physical examination conducted in July 2004, the 
examining physician located a grade 2/6 systolic murmur.  A 
subsequent echocardiogram identified mild tricuspid 
regurgitation.  This evidence is both new and material, 
insofar as it was not previously before the RO and 
substantiates a previously unsubstantiated fact, the presence 
of the claimed heart murmur.  [For the sake of completeness 
of this decision only, the Board will assume that a murmur 
such as that identified in July 2004 in fact constitutes a 
disability rather than a mere incidental finding without 
medical significance.]  

With respect to the previously unestablished Hickson (3), 
there has been added to the record no evidence as to a 
relationship between the veteran's military service and the 
recently identified heart murmur .  As such, the claim may 
not be reopened.  See Evans, supra.   As discussed above, the 
veteran's contentions that there is a relationship between 
this hear murmur and his military service are not probative 
and cannot serve to reopen the claim. 

In sum, the evidence associated with the veteran's claims 
file since September 1970, with regard to systolic heart 
murmur, is not new and material, and is not so significant 
that it must be considered in order to decide fairly the 
merits of the claim.  The evidence does not serve to reopen 
the veteran's claim of entitlement to service connection, and 
the benefits sought on appeal remain denied. 

Additional comment

The Board views its discussion above as sufficient to inform 
the veteran of the elements necessary to reopen his claim 
should he desire to do so in the future. 
See Graves v. Brown, 8 Vet. App. 522, 524 (1996).  In 
particular, it is incumbent upon him to submit to VA 
competent medical evidence documenting a relationship between 
his claimed disabilities and his military service. 





	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence sufficient to reopen a previously 
denied claim of entitlement to service connection for heart 
disease was not received.  The benefit sought on appeal 
remains denied.

New and material evidence sufficient to reopen a previously 
denied claim of entitlement to service connection for a 
systolic ejection murmur was not received.  The benefit 
sought on appeal remains denied. 




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


